Citation Nr: 1450193	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claims for a low back disorder and neck disorder, the Veteran was provided with a VA examination in November 2007.  The examiner determined that the Veteran's current neck and back condition are less likely than not related to his military service.  The examiner noted that the Veteran's earliest post military documentation found in the record for neck and back pain was via a radiology request in June 2006 with a notation that the Veteran had been in a motor vehicle accident ten days ago.  Additional VA treatment records were associated with the claims since the November 2007 VA examination that show the Veteran sought treatment for back and neck problems prior to the motor vehicle accident in 2006.  See May 1997 VA treatment record (muscle spasm of left upper back and right lower back and February 2003 VA treatment record (backache).  Thus, the Veteran should be provided with another VA examination.

With respect to the Veteran's service connection claim for a left knee disability, the VA examiner in November 2007 provided a negative opinion.  It appears that the examiner did not consider the Veteran's lay statements of recurrent left knee pain since the left knee injury in service.  Thus, the Veteran should be provided with another VA examination and opinion. 

A VA treatment record dated in February 2004 documents that the Veteran reported that he is in receipt of Social Security Disability for mental illness.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103(A)(c)(3); 38 C.F.R. § 3.159(c)(2).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, a remand is necessary to obtain the SSA determination and associated medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. After obtaining and associating with the claims file any outstanding records, schedule a VA examination with an appropriate examiner to evaluate the Veteran's claims for service connection for a low back disorder and neck disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back and neck and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed low back disorder and/or neck disorder is related to the Veteran's active military service to include the documented in-service back and neck injuries and residual problems.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the lay statements of recurrent symptoms since active military service.

3. After obtaining and associating with the claims file the Veteran's outstanding records, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left knee disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented in-service left knee injury in May 1977.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the lay statements of recurrent symptoms since active military service.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


